Citation Nr: 1509164	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-34 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected cystic acne with scars, currently evaluated at 10 percent disabling.

2.  Entitlement to an effective date prior to December 15, 2010, for the grant of entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

As will be discussed in detail below, in April 2014, the Veteran submitted a notice of disagreement with respect to the effective date for the establishment of service connection for pes planus.  The RO has not yet had the opportunity to issue a statement of the case (SOC) with respect to this issue.  See 38 C.F.R. § 20.201 (2013).  Under this circumstance, the Board must remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.  

The issue of entitlement to an effective date prior to December 15, 2010, for the grant of entitlement to service connection for pes planus, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's scarring of the head, face, or neck includes one scar greater than 13 cm, and two scars greater than .6 cm wide, for a total of three characteristics of disfigurement.  

2.  Throughout the period on appeal, the Veteran's superficial and nonlinear scarring not of the head, face, or neck, has been 1800 square cm in total area.  
CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for scarring of the head, face, or neck have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  

2.  The criteria for a separate 10 percent rating for superficial and nonlinear scarring not of the head, face, or neck, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a September 2011 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The Veteran was notified of how ratings and effective dates are assigned.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated in a November 2011 rating decision.  Thus, because the VCAA notice provided was adequate and occurred before the initial unfavorable decision on the claim, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records and service treatment records have been associated with his claims file and electronic VA folder.  

Additionally, VA examinations were performed in October 2011 and October 2013 to determine the extent of the Veteran's disability.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code (DC), a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA's Schedule for Rating Disabilities provides for the evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  That regulation provides the proper anatomical localization, the skin, for the evaluation of acne and scars.  
Diagnostic Code (DC) 7828 applies to acne, and DC 7829 applies to chloracne.  Both DCs are the same in their application.  Superficial acne (comedones, papules, pustules, superficial cysts) of any extent are rated at zero percent, or as a disfigurement of the head, face, or neck, as discussed below.  Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or other than on the face and neck, is rated at 10 percent.  Deep acne affecting 40 percent or more of the face and neck is rated at 30 percent.  

Alternatively, Diagnostic Code 7800 applies to scars of the head, face, or neck.  Scarring with one characteristic of disfigurement is 10 percent compensable.  The eight characteristics of disfigurement are a scar 13 or more centimeters (cm) in length, .6 cm in width at its widest part, elevated surface contour or depressed palpation, adherence to underlying tissue, hypo- or hyper-pigmented scarring greater than 39 square cm, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area greater than 39 square cm, underlying soft tissue missing in an area greater than 39 square cm, or skin indurated and inflexible in an area greater than 39 square cm.  Consideration of unretouched color photographs is required.  Disabling effects other than disfigurement associated with individual scars, such as pain or instability, should be considered separately.  Disfigurement characteristics may be caused by one or more scars, and need not be a single scar.  Scarring with visible palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips) or two or three characteristics of disfigurement are 30 percent compensable.  38 C.F.R. § 4.118, DCs 7800 (2014).

Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801 (2014).  

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, DC 7802 (2014).  

Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  

Diagnostic Code 7804 evaluates painful or unstable scars.  A 10 percent evaluation is awarded for one or two scars that are unstable or painful.  A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful.  Diagnostic Code 7804 notes that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar, and, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804 (2014).      

Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  This DC notes that any disabling effect(s) not considered in a rating provided under DCs 7800, 7801, 7802, or 7804 should be evaluated under an appropriate DC.  38 C.F.R. § 4.118, DC 7805 (2014).  

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

On August 16, 2011, a representative of the Veteran submitted a statement which the RO interpreted as a claim for an entitlement to a rating in excess of 10 percent for his cystic acne with scars.  During the course of the appeal, the Veteran also raised the issue of "rashes" on his legs and sides.  The October 2013 VA examiner addressed this contention, stating that the Veteran "has chloracne flares with associated rash."  The examiner went on to note that the chloracne has been associated with both superficial papules and deep scarring cysts, but which were not active at examination.  As the October 2013 VA examiner's statement attributes the rash to the service-connected disability, it will be considered as part of this appeal.  

At both the October 2011 and October 2013 VA examinations, the Veteran was not currently suffering from deep acne, but rather only minor superficial acne.  Superficial acne is rated at zero percent under DCs 7828 and 7829.  Therefore, it is more beneficial to rate the Veteran based on scarring.  

Both the 2011 and 2013 examinations note scarring associated with the Veteran's acne.  The 2011 examination, however, is much more thorough in outlining the extent of the Veteran's scarring, and therefore the Board will focus its analysis on the scars and disfigurement portion of the October 2011 examination.  The examiner noted superficial non-linear scars on the right upper extremity, scars on the left upper extremity, as well as scars on the anterior and posterior trunk.  The examiner estimated the total area of superficial non-linear scarring on the right upper extremity to be 100 square cm, 100 square cm for the left upper extremity, 600 square cm for the anterior trunk, and 1000 square cm for the posterior trunk.  None of the scarring was noted as painful or unstable.  With respect to the lower extremities, no rash or scarring was evident.  

The examiner noted head, face, or neck scarring.  Specifically, the examiner noted a 3 cm by 20 cm scar on the periphery of the Veteran's face, as well as a 10 cm by 10 cm scar on the Veteran's neck.

Applying DC 7800, scars of the head, face, or neck, to the Veteran's face and neck scarring establishes a 30 percent disability rating.  The Veteran has two scars, one of which is greater than 13 cm, which is a characteristic of disfigurement.  Additionally, the Veteran has two scars that are greater than .6 cm wide, which are second and third characteristics of disfigurement.  Therefore, under DC 7800, the Veteran has three characteristics of disfigurement, which warrants a 30 percent rating.  

As the Veteran additionally has scarring on other areas of his body, the Board now turns to the other scar diagnostic codes.  As a preliminary matter, Diagnostic Code 7801 is not applicable to the Veteran's scarring because it applies only to scars that are deep and nonlinear.  Here, examination has consistently shown that the Veteran's scars are not deep; rather, they are superficial.

Diagnostic Code 7802 applies to scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  This is directly relevant to the Veteran's scars in this case.  For areas greater than 929 square cm, the Veteran is entitled to a 10 percent disability rating.  As described above, the Veteran has a total of approximately 1800 square cm of area affected, which is greater than 929 square cm.  The Board finds, therefore, that the Veteran is entitled to a separate 10 percent rating under DC 7802, for his scars on his body.  Notably, this is the highest rating available under that DC.  

Diagnostic Code 7804 is not applicable to the Veteran's scarring because it applies only to scars that are unstable or painful.  None of the evidence demonstrates that the Veteran's scars lose covering or hurt.  Additionally, DC 7805 is not applicable to the Veteran's scarring because there are no other effects to be considered that have not been considered under DCs 7800, 7801, 7802, and 7804.  In sum, separate ratings of 30 percent and 10 percent are the maximum schedular ratings allowable in this case. 

In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  Here, the evidence shows that the disability has remained relatively stable throughout the appeal.  Therefore, there is no need for staged ratings. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating, but find that such is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected scarring due to acne is contemplated and reasonably described by the rating criteria under Diagnostic Codes 7800, 7801 through 7805, and 7828 and 7829.  In this regard, the Veteran's scarring has manifested as superficial and nonlinear, non-painful scars.  These manifestations are specifically contemplated by the rating criteria.  Accordingly, the Board finds that a comparison of the Veteran's scarring with the schedular criteria does not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his acne.  Therefore, the record does not raise a claim for a TDIU.


ORDER

A 30 percent rating for scars of the head, face, or neck, with two characteristics of disfigurement, is granted effective from August 16, 2011, to present, subject to the law and regulations governing the payment of monetary benefits.  

A separate 10 percent rating for scarring greater than 929 square cm is granted effective from August 16, 2011, to present, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

In February 2014, the Veteran was notified by the RO that in an October 2013 rating decision, service connection was granted for pes planus, effective December 15, 2010.  In April 2014, the Veteran submitted a notice of disagreement regarding "plantar fasciitis," which stated that he "first filed in January, 1972" and noted that he disagreed with the effective date of the award.  Though referring to plantar fasciitis, the notice of disagreement's reference to the February 2014 letter, as well as reference to the Veteran's 1972 rating decision, which addressed pes planus, leads the Board to conclude that while the Veteran wrote plantar fasciitis, he in fact meant pes planus.  The RO has not yet had the opportunity to issue a statement of the case (SOC) with respect to the effective date of the Veteran's pes planus.  See 38 C.F.R. § 20.201 (2013).  Under this circumstance, the Board must remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a statement of the case on the issue of entitlement to an effective date prior to December 15, 2010, for the grant of entitlement to service connection for pes planus.  Notify the Veteran and his representative that this claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West. 2014).



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


